Citation Nr: 0020464	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  94-35 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a respiratory 
problem diagnosed as asthma.

2.  Entitlement to service connection for residuals of a rib 
fracture.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION


The veteran had active service from August 1980 to December 
1980 and from January 1991 to June 1991.  The veteran served 
in Southwest Asia during 1991.  According to service records, 
the veteran also served on active duty in 1976; however, the 
dates of service are not verified.

This appeal arises from a February 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, that denied entitlement to 
service connection for headaches and respiratory problems 
secondary to exposure to environmental hazards in Southwest 
Asia and denied a higher rating for a service-connected left 
ankle.  The veteran appealed to the Board of Veterans' 
Appeals (Board) for favorable resolution.

The veteran testified before an RO hearing officer in April 
1995.

In a March 1996 hearing officer decision, a 20 percent rating 
was assigned for the left ankle.  In October 1999, the 
veteran expressed satisfaction with that rating and withdrew 
his left ankle appeal.  In an October 1997 rating decision, 
the RO established service connection for headaches and 
assigned a 10 percent rating.  The veteran has not indicated 
any dissatisfaction with that rating.  Therefore, those 
issues are no longer before the Board.

The claims file reflects that an earlier matter remains 
unresolved.  The veteran appealed a June 1981 RO rating 
decision that denied entitlement to service connection for a 
rib fracture.  He submitted a notice of disagreement in June 
1981, the RO issued a statement of the case in July 1981 and 
the veteran submitted a substantive appeal in August 1981, 
requesting a hearing on the issue.  The veteran was notified 
that a hearing was scheduled for August 1981 at the 
Pittsburgh RO.  In July 1981, the veteran notified the 
Pittsburgh RO that he had move to California and provided his 
new mailing address.  In early January 1982, the Pittsburgh 
RO received a request from the Los Angeles RO to transfer the 
claims file.  In the meantime, on December 30, 1981, the Los 
Angeles RO had received a letter from the veteran requesting 
that his claim be transferred back to Pittsburgh, as he was 
moving back to Pennsylvania.  He supplied his new 
Pennsylvania mailing address in Masontown, PA, 15461.  In 
March 1982, the Pittsburgh RO sent notice to the veteran that 
a hearing had been scheduled for March 1982; however, the 
notice bore the veteran's former Pennsylvania mailing address 
in Uniontown, PA 15401.  The claims file reflects that the 
veteran did not appear for the hearing.  The claims file does 
not reflect that any further action was taken on the appeal 
nor is there any indication in the claims file that the 
veteran withdrew either the appeal or the hearing request.  

According to 38 C.F.R. § 19.4, a principal function of the 
Board is to consider all applications on appeal properly 
before it.  Because the veteran has properly perfected his 
appeal for service connection for a rib fracture, he is 
entitled to a decision of the Board; however, prior to 
addressing the issue, it must be REMANDED to the RO for 
clarification as to whether the veteran still desires a 
hearing on the matter.  See the REMAND portion of the 
decision following the ORDER.


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable disposition 
of the claim has been obtained to the extent possible.

2.  The veteran's asthma is related to exposure to 
environmental hazards during active service in the Persian 
Gulf.




CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
veteran's asthma was incurred during active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp 2000); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In October 1991, the veteran submitted an application for VA 
benefits for ankle and back injuries but did not mention a 
respiratory condition.  He submitted SMRs dated in 1991 as 
well as VA and private clinical records pertaining to his 
ankle and back claims, which did not mention a respiratory 
problem.  An August 1991 hospital discharge report from 
Brownsville Hospital mentions that the lungs were clear to 
auscultation and percussion. 

A March 1993 VA pulmonary function test reflects a best FEV-
1/FVC ratio of 69 percent.  

During an April 1993 VA psychiatric evaluation, the veteran 
reported shortness of breath, coughing and gagging, among 
other symptoms noticed since returning from Operation Desert 
Storm.  The evaluator did not feel that the veteran had a 
somatization disorder but did opine that "It does seem 
possible that his physical complaints could be due to 
prolonged exposure to petroleum products."  The examiner 
referred the veteran for a Persian Gulf protocol examination.  

According to an April 1993 VA treatment report, the veteran 
reported a history of exposure to smoke in the Persian Gulf.  
He requested a chest X-ray and a pulmonary function test and 
reported coughing and wheezing.  A provisional diagnosis of 
mild obstructive airway disease was given. 

A May 1993 VA pulmonary function test report reflects the 
FEV-1/FVC ratio was "reduced" but that FVC (forced vital 
capacity) and FEV-1 (forced exhalation volume in one second) 
values were normal.  Mild obstructive airway disease was 
assessed.  The examiner noted that there had been no 
significant change since the March 1993 study.  

In May 1993, the veteran requested service connection for 
respiratory problems.  He reported breathing problems and 
headaches, which he attributed to the Persian Gulf.  

According to a VA pulmonary clinic summary sheet dated in 
June 1993, VA issued pulmonary medication and an inhaler to 
the veteran.

In January 1994, the veteran underwent VA general medical 
examination.  The report notes the veteran's main problem was 
dyspnea on exertion with occasional productive cough and 
wheezing.  He was a reported non-smoker.  He reported that he 
was near burning oil wells for about three weeks.  The 
examiner noted that the nose, sinus, mouth and throat were 
within normal limits.  The respiratory system was within 
normal limits.  The assessment was history of exposure to 
irritants of burning oil with residual cough, wheezing, and 
dyspnea on exertion.  

In February 1994, the RO denied service connection for 
respiratory problems secondary to exposure to environmental 
hazards while in Southwest Asia as not shown in the recent VA 
examination.

According to Mark Franz, D.O., the veteran was examined for 
headache and ankle pain in March 1994.  During the 
examination, the veteran reported his service near the oil 
wells in the Persian Gulf and onset of shortness of breath 
following that service.  Dr. Franz detected a trace wheeze in 
the right basilar region on expiration.  Dr. Franz opined 
that the veteran might well have developed respiratory 
reversible airway disease secondary to his exposure to 
inhaled toxins and/or burning chemicals during his military 
service.  The relevant diagnosis was reversible obstructive 
airway disorder.  

In a December 1994 rating decision, the RO continued denial 
of service connection for a respiratory disorder.  

In April 1995, the veteran testified before an RO hearing 
officer that he used his VA issued inhaler daily.  He 
testified that he never had a breathing problem before he 
went to Southwest Asia but developed it in late 1991.

A note in the claims file reflects that the veteran failed to 
report for a VA pulmonary examination scheduled for March 19, 
1998.  

In September 1999, the RO denied service connection for a 
respiratory condition due to undiagnosed illness.  

In October 1999, the veteran reported that he failed to 
report for his VA respiratory examination because of school 
conflicts.  

According to a January 2000 VA respiratory examination 
report, the examiner reviewed the claims file.  The examiner 
noted that 1994 pulmonary function studies showed mild 
obstructive airway disease with borderline response to 
bronchodilator therapy.  During the examination, the veteran 
reported that he was in good health until a few months after 
returning from the Persian Gulf where he noticed the onset of 
shortness of breath associated with cough and sputum 
production.  He reported that the symptoms had persisted 
since that time.  He reported that he served near the oil 
well fires.  He reported that shortness of breath was 
occasionally bad enough to interfere with taking a shower and 
sleeping.  He reported episodes of nocturnal dyspnea.  He 
denied any history of asthma but reported that he had smoked 
from age 16 to age 18.  The only other reported symptoms were 
occasional nasal congestion with post nasal drip.  
Examination of the lungs revealed no abnormalities.  
Pulmonary function test reflected FVC of 74 percent 
predicted, FEV-1 was 65 percent predicted and the FEV-1/FVC 
ratio was 66.5 percent.  Compared to values reported in June 
1994 (which are not of record), the examiner felt that there 
had been a significant decline of the FVC, FEV-1, and the 
FEV-1/FVC ratio, suggesting a worsening of chronic airflow 
obstruction.  

The January 2000 VA examiner gave a diagnosis of bronchial 
asthma.  The examiner noted that the symptoms clearly began 
soon after returning from the Gulf War and, by history, were 
not present prior to entering the Persian Gulf.  The examiner 
also noted that, in addition, there was no pertinent family 
history to suggest that it was more likely that the asthma 
stemmed from familial causes.  The examiner opined that "It 
is impossible to rule out the possibility that exposures in 
the Gulf Theater precipitated this disease."  The examiner 
attributed the progression of the disease to inadequate 
treatment.  The examiner further related the earlier reported 
symptoms of obstructive airflow disease to the final 
diagnosis of asthma. 

In a January 2000 supplemental statement of the case, the RO 
continued denial of service connection for bronchial asthma 
secondary to exposure to environmental hazards in Southwest 
Asia on the basis that the evidence failed to show that the 
condition was related to exposure to environmental hazards.  

II.  Legal Analysis

Initially, the Board finds that the veteran's claim for 
service connection for asthma or other respiratory problem is 
well grounded.  The veteran has submitted medical evidence 
tending to link asthma to active service, thus providing a 
plausible basis for the claim.  However, the establishment of 
a plausible claim does not dispose of the issue, rather, it 
merely triggers VA's duty to assist.  Before considering the 
merits of the case, the Board must first determine whether 
VA's duty to assist has been fulfilled.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board finds that all relevant 
evidence for equitable disposition of this claim has been 
obtained to the extent possible and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.

The Board must review the claim on its merits and account for 
the evidence that it finds to be persuasive and unpersuasive 
and provide reasoned analysis for rejecting evidence 
submitted by or on behalf of the claimant.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
See Alemany v. Brown, 9 Vet. App. 518 (1996), citing Gilbert, 
at 54. 

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).  In order to establish 
service connection for a disability, the evidence must show 
it resulted from disease or injury incurred in active 
service.  Entitlement to service connection for Persian Gulf 
War veterans also exists where objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms 
became manifest either during active military, naval, or air 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2001; and, by history, physical 
examination, and laboratory tests, cannot be attributed to 
any known clinical diagnosis.  See 38 U.S.C.A. § 1110, 1117, 
1137 (West 1991 & Supp 2000); 38 C.F.R. §§ 3.303, 3.317 
(1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999); Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Board notes that because a medical diagnosis of asthma 
has been rendered, the provisions for awarding service 
connection to Persian Gulf War veterans who exhibit signs or 
symptoms of undiagnosed illness cannot be applied.  However, 
the regulations pertaining to service connection for a 
diagnosed disease entity must still be considered.  

Of record are three pertinent medical opinions.  These must 
be considered.  First, a January 1994 VA general medical 
examiner reported the current respiratory symptoms along with 
a history of exposure to irritants of burning oil.  No 
further opinion on the etiology of the respiratory symptoms 
was supplied.  The opinion merely notes the onset of 
respiratory problems following oil smoke exposure.  Although 
it suggests that a causal nexus is plausible, it does not 
rise to the level of equipoise on the issue.  

Second, in March 1994, Dr. Franz opined that the veteran 
might well have developed reversible airway disease during 
military service.  This opinion does provide some nexus 
evidence, although it is not a certain nexus.  Moreover, it 
appears to be based on a correct factual background, 
notwithstanding the fact that the claims file was not 
available to this doctor.  Standing alone, it rises to the 
level of equipoise on the issue.  

Third, in January 2000, a VA examiner reflected on the 
history of the case and found it impossible to rule out 
exposure to the environmental hazards in the Persian Gulf.  
The examiner considered and rejected the possibility that a 
preexisting condition or any family tendency for asthma had 
played a part.  The examiner offered only one etiology, 
although it is an uncertain etiology.  The Board finds that 
standing alone, this opinion would rise to the level of 
equipoise on the issue.  

There are no medical opinions in the claims file that tend to 
lead in any other direction or that otherwise tend to 
contradict the medical opinions supplied.  Moreover, the 
opinions supplied appear to have been made based on 
familiarity with the veteran's medical history.  There is no 
significant factual inaccuracy underlying any of the 
opinions.  Therefore, the Board concludes that the evidence 
does not preponderate against the claim.  The Board must find 
in this case that the evidence is at least in equipoise on 
the issue.  Resolving reasonable doubt in favor of the 
veteran, the Board finds that the evidence supports the 
service connection claim.  Service connection for a 
respiratory problem diagnosed as asthma must therefore be 
granted.  


ORDER

The claim of entitlement to service connection for a 
respiratory problem diagnosed as asthma is granted.


REMAND

The claims file reflects that there is valid appeal for 
service connection for residuals of a rib fracture.  The 
veteran has requested a hearing on the matter.  

For the aforementioned reason, the case is REMANDED to the RO 
for the following actions:

1.  The veteran should be contacted and 
asked whether he still desires a hearing 
before an RO hearing officer.  If he so 
indicates, he should be scheduled for an 
RO hearing. 

2.  The RO should undertake any 
additional development suggested.  
Following completion of the foregoing, 
the RO should review the claims file and 
ensure that all development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.

3.  After ensuring that all requested 
development has been completed to the 
extent possible, the RO is to reevaluate 
the veteran's claim on the basis of all 
relevant evidence of record, and in light 
of all applicable statutes, regulations, 
and case law.  

4.  If the determination remains 
unfavorable to the veteran, he and his 
representative should then be provided 
with a supplemental statement of the case 
and afforded the appropriate period of 
time in which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

